FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2120
                 _____________________________

REVA SHAYNE GREENE
n/k/a Reva Bass,

    Appellant,

    v.

HUNTER GREENE,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Madison County.
William R. Slaughter, Judge.

                         April 18, 2018


PER CURIAM.

      At the time of Spring Break, the parties could not agree on
interpretation of the timesharing plan regarding their child.
Threats were made, texts exchanged, and the police were called.
Subsequently, Appellant sought relief in the trial court.
Appellant argues that the trial court abused its discretion by
1) denying her Motion for Civil Contempt/Enforcement based on
its finding that her interpretation of the timesharing provision
of a Final Judgment of Dissolution of Marriage was
unreasonable; and 2) awarding attorney’s fees to Appellee. We
affirm the trial court’s interpretation of the timesharing plan as
it relates to the holidays in dispute. Thanksgiving break begins
from the time school adjourns on Wednesday until school
resumes the following Monday. Spring Break holiday is from the
time school adjourns on Friday preceding the break until school
resumes again the following Monday. However, because the
trial court abused its discretion in awarding attorney’s fees to
Appellee, we reverse that portion of the Order.

    In the Order denying the motion, the trial court
pronounced, “[t]hat the Court, on its inherent authority to
award attorney’s fees finds that the [Appellee] is entitled to
recover reasonable attorney’s fees.” No specific findings or
reasoning as to the basis for the award of attorney’s fees was
detailed other than a citation to Moakley v. Smallwood, 826 So.
2d 221 (Fla. 2002). Neither party requested attorney’s fees
based on financial reasons.

     The trial court has authority to award attorney’s fees under
the inequitable conduct doctrine when a party has acted with
egregious conduct or in bad faith. Bitterman v. Bitterman, 714
So. 2d 356, 365 (Fla. 1998). Such an award is “reserved for those
extreme cases where a party acts ‘in bad faith, vexatiously,
wantonly, or for oppressive reasons.’” Id. (quoting F.D. Rich Co.
v. United States ex rel. Industrial Lumber Co., 417 U.S. 116, 129
(1974)).

     When awarding fees under the inequitable conduct
doctrine, the trial court is not compelled to make any express
findings of a party’s financial need or inability to pay. Becker v.
Becker, 778 So. 2d 438, 439 (Fla. 1st DCA 2001). However, the
trial court must make express findings of bad faith conduct,
“supported by detailed factual findings describing the specific
acts of bad faith conduct that resulted in the unnecessary
incurrence of attorneys’ fees.” Moakley, 826 So. 2d at 227. The
finding must also be based on a “high degree of specificity in the
factual findings.” Id. The reasons warranting an award of
attorney’s fees to an opposing party must be directly correlated
to the amount of attorney’s fees and costs imposed on said
opposing party through the specific bad faith conduct. Id.




                                2
     Here, the lower court’s award of attorney’s fees to Appellee
was an abuse of discretion because the court’s blanket finding
simply lacks the required “high degree of specificity.” See id.
The trial court’s only support for the award was a finding that
Appellant’s, “ . . . interpretation of the Court’s Judgment was
incorrect and unreasonable.” The Order also noted that
Appellant called law enforcement on several occasions and sent
a text message to Appellee threatening arrest. These findings
lack the specificity required for an award of attorney’s fees
under the inequitable conduct doctrine. Further, the record
does not support a finding of bad faith conduct required for such
an award. Accordingly, the award of attorney’s fees to Appellee
is reversed.

    AFFIRMED in part, REVERSED in part.

LEWIS, KELSEY, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Wesley R. Stacknik of Stacknik Law, Seminole, for Appellant.

Donald R. Curtis, III, of the Curtis Law Firm, P.A., Perry, for
Appellee.




                               3